Hallett, C. J.
Tke appellee sued tke appellant before a justice of tke peace, to recover tke value of services by him rendered in driving a team for tke appellant, and obtained a judgment for |87. Tke appellant appealed to tke district court, in wkick another trial was had, resulting in a judgment in favor of tke appellee for tke same sum. We kave reviewed the proceedings of tke district court in tkis cause, and we find no error therein.
Tke evidence of Wanless was not pertinent to tke issue, and tke cqurt very properly withdrew it from tke consideration of tke jury. Tke question proposed to Wanless assumed tke existence of a fact not shown by tke testimony previously introduced, and, if tkis were not so, we fail to discover any connection between tke subject-matter of tke inquiry and tke issue, wkick was being tried. Tke instructions asked by tke appellant could not kave been applied to tke evidence given to tke jury, and tke court rightly rejected them.
Tke judgment of tke district court is affirmed, with costs.

Affirmed.